Appeal by an employer and its insurance carrier from a decision and award made by the Workmen’s Compensation Board allowing death benefits to the widow of a deceased employee. While engaged in the course of his employment and while descending from an eight-foot ladder decedent fell and the back of his head struck a concrete floor. He died shortly thereafter and an autopsy revealed the cause of his death as a ruptured saccular aneurysm in the brain. The decisive question at issue is whether decedent’s fall was accidental and caused the rupture of the aneurysm. Appellants argue that the aneurysm was ruptured first and caused the fall; and that the fall therefore was idiopathic. There was substantial medical testimony both ways and thus a clear question of fact was presented for the board. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.